Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 11, 2020.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00127-CV



                  IN RE CHRISTOPHER WOLMAN, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               245th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-85958

                          MEMORANDUM OPINION

      On February 6, 2020, relator Christopher Wolman filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator complains of the February 4, 2020 order, orally
rendered by the Honorable Tristian Longino, presiding judge of the 245th District
Court of Harris County, denying relator’s request for a jury trial. .
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s emergency motion for stay.


                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.




                                         2